DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “splitter mechanism” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Pierce on 01/26/2022.


Claim 26. A hybrid endoprosthetic delivery system, comprising:
a) a hybrid endoprosthetic device, including 
	i) a stented tubular part, having a sleeve defining a lumen, and ring stents at the sleeve, 
	ii) a branched tubular body, that defines a main lumen in communication with the stented tubular part 
	iii) a plurality of tubular branches extending from the branched tubular body portion, and 
	iv) an access branch extending from the branched tubular body portion; and
b) a delivery device, including 
	i) a delivery shaft inserted through the access branch of the hybrid endoprosthetic device, the delivery shaft having a distal tip at the stented tubular part, 
	ii) a removable sheath compactly restraining the stented tubular part, 
	iii) a stopper stopper being slidable along the delivery shaft, and 
	iv) a hub at the access branch and defining a hub throughbore through which the access branch extends and within which the stopper 
Claim 30. The hybrid endoprosthetic delivery system of claim 26, further including a collar at the hybrid endoprosthetic device where the branched tubular body extends from the stented tubular part.  
endoprosthetic delivery system of claim 26, wherein the plurality of tubular branches each have a distal closed end.
Claim 32. A method for implanting a hybrid endoprosthetic device in an aorta of a patient, comprising the steps of: 
a) anastomizing a branch of a branched tubular body of a hybrid endoprosthetic device of an endoprosthetic delivery device system to a side of a first iliac artery distal to an aneurysm site or a dissection site in the aorta of the patient to thereby admit blood into and displace air from [[the]] a first tubular limb of the hybrid endoprosthetic device; 
b) closing the branch from the hybrid endoprosthetic device; 
c) forming a purse-string suture in the aorta of the patient; 
d) directing a stented tubular part of the hybrid endoprosthetic device of the hybrid endoprosthetic delivery device system through the purse-string suture and proximally into the aorta; -3- FH10345978.1Application No.: 16/331,059Attorney Docket No.: VLN-12001 
e) retracting a removable sheath through a hub at an access branch of the hybrid endoprosthetic device that is in communication with the stented tubular part, thereby releasing the stented tubular part from compact restraint by the removable sheath; 
f) retracting a delivery shaft extending through a stopper obstructing the access branch within the hub at the access branch until a distal tip of the shaft is at the stopper; 
g) clamping the access branch proximal to the distal tip of the shaft to thereby isolate the shaft and the stopper from a main lumen of the branched tubular body; 
h) removing the delivery system shaft, hub, and stopper from the access branch; 
i) de-airing the hybrid endoprosthetic device through one of [[the]] a plurality of tubular branches; 
j) attaching distal ends of each of the plurality of tubular branches extending laterally from the tubular body to respective branch arteries extending from the aorta; 

l) severing the first tubular limb from [[the]] a side of the first iliac artery; 
m) anastomizing the first tubular limb to an end of the first iliac artery; 
n) opening the aorta at the aneurysm site or the dissection site of the patient and securing the hybrid endoprosthetic device within the patient; 
o) transecting the aorta; and 
p) anastomizing the transected aorta to a collar of the endoprosthetic device.
Reasons for Allowance
New claims entered on 12/15/2021 overcome the previous claim objections, 112(a) rejections, and 103 rejections. Drawings entered on 12/15/2021 also overcome the drawing objection previously made.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 26-31, the claimed limitation of: 
	”iii) a stopper defining a stopper throughbore through which the delivery shaft extends, the stopper being slidable along the delivery shaft, and 
	iv) a hub at the access branch and defining a hub throughbore through which the access branch extends and within which the stopper is secured, whereby a hemostatic seal is formed within the access branch, the removable sheath being removable to release the stented tubular part from being compactly restrained, and whereby the delivery shaft can be retracted from the stented tubular part, while the hemostatic seal within the access branch is maintained” 
is novel in the art. The usage of the hub and stopper of the delivery device in relation with the access branch of the hybrid endoprosthetic device is inventive to ultimately prevent blood from escaping the endoprosthetic device. The closest prior art of Chuter (US PGPub 2005/0010277) in view of Slazas (US PGPub 2014/0277359) discloses a hub (Slazas: 68) having a throughbore (Slazas: 84) and a 
With regards to claim 32, the steps of the hub and stopper member, in combination with the rest of the procedure, is novel in the art as one of ordinary skill in the art would not be able to make a combination with the hybrid endoprosthetic device of Chuter and the hub/stopper of Slazas for implanting a hybrid endoprosthetic device in an aorta of a patient.
For these reasons, the claims are allowable over Chuter/Slazas, as well as all other prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        01/26/2022

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771